DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 10 June 2021.
Claims 1, 13 and 22 have been amended.
Claims 5, 8-9, 17 and 20 were previously canceled.  
Claims 1-4, 6-7, 10-16, 18-19 and 21-24 are pending and have been examined. 

Information Disclosure Statement  
	The Information Disclosure Statement filed on 02 August 2021, has been considered. An initialed copy of the Form 1449 is enclosed herewith. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claims 1, 2, 4, 7, 11, 13-14, 16, 19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brice, D, et al. (PGP No. US 2006/0289637 A1), in view of Thomas, A., et al. (PGP No. US 2015/0006319 A1) and Bhatia, S., (PGP No. US 2015/0032567 A1).   

Claim 1-
Brice discloses a shopping apparatus comprising:
a sensor unit attached to the portable item container comprising (Brice, see: paragraph [0041] disclosing “modular on-cart device (‘MOD’) 200 [i.e., sensor unit]” and “the MOD 200 may be attached to the frame 30…by various attachment means”; and see: [0068] disclosing “inventory component is operably coupled to the MOD 200”; and see: paragraph [0069] disclosing “inventory component determines an inventory contained by the cart 10”):
a sensor physically attached to the portable item container and configured to detect identifying information from items as the items are gathered by a user and placed in the portable item container (Brice, see: paragraph [0069] disclosing “inventory component determines an inventory contained by the cart 10”; [0070] disclosing “the inventory component may comprise at least one basket RFID reader 227 [i.e., sensor]” and “the basket RFID reader 227…may be located anywhere on the basket 20 and/or base tray” and “RFID reader 227 may be located at other positions on the cart, for example located on the underside of the cart 10, secured by means of attachment [i.e., sensor unit physically attached to the portable item container] to, for example, the bottom 21 of the basket 20, or to the base tray 50”; and see: paragraph [0071] disclosing “As products are placed in the basket 20 and/or base tray 50, and identification information (including, in an embodiment, the product EPC…) is provided [i.e., detect identifying information from items as the items are gathered]” and “information pertaining to the product placed in the basket, added to a running total of the products in the cart 10, etc.”); 
a transmitter configured to wirelessly transmit the identifying information of the items to a portable user device configured to use the identifying information to build an item list As products are placed in the basket 20 and/or base tray 50, and identification information (including, in an embodiment, the product EPC…) is provided” and “information pertaining to the product placed in the basket, added to a running total of the products in the cart 10 [i.e., identifying information to build an item list], etc.”); and 
a container identifier coupled to the portable item container so that the portable user device can receive a wireless signal from the transmitter comprising the identifying information of the items (Brice, see: paragraph [0045] disclosing “the correlation component is operably coupled to the inventory component and the MOD 200, such that as the inventory of the cart 10 is updated, the correlation component correlates the current inventory with the unique identity of the cart 10 [i.e., a container identifier coupled to the portable item container] and stores the correlation (preferably in the MOD 200)” and “ MOD 200 may wirelessly communicate the correlation of the inventory and the unique identity of the cart 10. The correlation component may be further operably coupled to the location component, such that the correlation component may correlate the inventory, the unique identity, and the location of the cart”; and see: paragraph [0051] disclosing “a shopping list stored in a PDA, handheld computer [i.e., portable user device], mobile telephone or other electronic device may be through wireless [i.e., the sensor unit to the portable device so that the portable device can receive wireless signal]”).  
Although Brice discloses a sensor unit that is attached to the portable item container, a sensor that is physically attached to the portable item container and configured to detect identifying information from items as they are gathered by a user, transmits the identifying information of the items to the portable user device to build an item list, and the container identifier coupled to the portable item container and comprises information for the sensor unit to the portable user device so that the portable device can receive a wireless signal from the transmitter, comprising the identifying information of the items, Brice does not disclose that the portable user device is holstered or stowed on a user using the portable item container and does not disclose that the container identifier pairs the sensor unit to the portable user device.  Brice does not disclose: 
the portable user device is holstered and/or stowed on a user using the portable item container and without the user having to handle the portable user device; 
a container identifier coupled to the portable item container and recognizable by the portable user device, wherein the container identifier comprises information for pairing the sensor unit to the portable user device; 
but Thomas, however, does teach: 
the portable user device is holstered and/or stowed on a user using the portable item container and without the user having to handle the portable user device (Thomas, see: [0043] discloses “methods enable the user of a device such as a mobile computer, a smartphone, a tablet computer, a smart watch, wearable computers [i.e., holstered or stowed on a user]”; and see: [0058] “Preferably, Examiner’s note: The Examiner recognizes that the claim states “holstered and/or stowed” which under broadest reasonable interpretation could be interpreted to be ‘or’. As such, the Examiner is interpreting the claim to require that the device is holstered OR stowed.); 
a container identifier coupled to the portable item container and recognizable by the portable user device, wherein the container identifier comprises information for pairing the sensor unit to the portable user device (Thomas, see: paragraph [0024] discloses “method may further comprise configuring the at least one processor to receive the information via wireless signal”; and see: paragraph [0052] discloses “A user pairs his device 102 to the container 100 by using the Cart app 402 to cause the device 102 to scan the barcode 110 [i.e., a container identifier recognizable by the portable user device] and to transmit the pairing information to the Cart Server 402.”) 
This step of Thomas is applicable to the system of Brice, as they both share characteristics and capabilities, namely, they are directed to enhanced shopping cart systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brice to include the features of the portable user device is holstered and/or stowed on a user using the portable item container and without the user having to handle the portable user device; and that a container identifier coupled to the portable item container and recognizable by the portable user device, wherein the container identifier comprises information 
Although Brice does disclose that a transmitter does wirelessly transmit the identifying information of items to a user device in order to build an item list, and does disclose that there is a container identifier coupled to a portable item container that enables user device to receive a wireless signal with the identifying information of items, Brice does not particularly recite specific information regarding that the wireless signal is transmitted information directly to a user device.  Brice does not disclose: 
a transmitter configured to wirelessly transmit information directly to a portable user device; 
the portable user device can receive a wireless signal directly from the transmitter comprising information; 
but Bhatia, however, does teach: 
a transmitter configured to wirelessly transmit information directly to a portable user device (Bhatia, see: paragraph [0021] teaching “wireless system for processing restaurant service transactions” and “one or more patron wireless devices 106” and “wireless communication means such as a transceiver, for communicating directly with wireless devices, such as smart phones over short distances” and “Patron order data may comprise items on a restaurant’s interactive menu, displayed on the patron .  
the portable user device can receive a wireless signal directly from the transmitter comprising information (Bhatia, see: paragraph [0021] teaching “wireless system for processing restaurant service transactions” and “one or more patron wireless devices 106” and “wireless communication means such as a transceiver, for communicating directly with wireless devices, such as smart phones over short distances” and “Patron order data may comprise items on a restaurant’s interactive menu, displayed on the patron wireless device, ordered by one or more patrons at a table, as well as the price of each ordered item”; and see: paragraph [0022] teaching “transceiver (transmitter/receiver) to transmit information to the patron wireless device 106 and to receive information from the wireless device 106”). 
This step of Bhatia is applicable to the system of Brice, as they both share characteristics and capabilities, namely, they are directed to commercial transactions in a retail environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brice to include a transmitter configured to wirelessly transmit information directly to a portable user device and a portable user device can receive a wireless signal directly from the transmitter comprising information, as taught by Bhatia.   One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice to improve commercial transactions by users in a commercial environment that are using a user device to receive the order information (Bhatia, see: paragraphs [0014]).  

Claim 2-
Brice in view of Thomas and Bhatia teach the shopping apparatus of claim 1 as described above.
Brice further discloses: 
wherein the sensor unit further comprises: a power source configured to supply power at least one of the sensor and the transmitter (Brice, [0076] disclosing “the battery 135 may be integrated with the MOD 200. For example, a battery housing or compartment may be integrally molded from plastic with the MOD housing 199 such that the battery is part of the MOD 200”; and [0129] disclosing “basket RFID reader 227 with antennas 228 (looking inward on the contents of the basket 20), and battery charger contact plates 105 or 230, 231”).

Claim 4- 
Brice in view of Thomas and Bhatia teach the shopping apparatus of claim 1 as described above.
Brice further discloses a shopping apparatus: 
wherein the sensor comprises at least one of a bar code scanner, a Quick Response (QR) code reader, an optical scanner, a radio-frequency identification  (RFID, a near field communication (NFC) reader, a low energy Bluetooth (BTLE) reader, and a camera (Brice, see: paragraph [0042] disclosing “a bar code device driver, and an RFID reader driver”).  

Claim 7-
Brice in view of Thomas and Bhatia teach the shopping apparatus of claim 1 as described above.
Brice further discloses: 
wherein the portable item container comprises a receptacle portion and a handle portion, and the sensor unit is attached to the receptacle portion (Brice, see: paragraph [0032] disclosing “basket 20 [i.e., receptacle portion] attached to a frame 30” and “a handle 22 [i.e., handle portion] extends between the side members”; and see: paragraph [0041] disclosing “modular on-cart device 200 [i.e., sensor unit]” and “the MOD 200 may be attached to the frame 30…by various attachment means”; Also see: FIG. 1).

Claim 11-
Brice in view of Thomas and Bhatia teach the shopping apparatus of claim 1 as described above.
Brice further discloses:
wherein the sensor unit is integrated with a portion of the portable item container, receptacle portion and a handle portion, and the sensor unit is attached to the receptacle portion (Brice, see: paragraph [0032] disclosing “basket 20 [i.e., receptacle portion] attached to a frame 30” and “a handle 22 extends between the side members”; and see: paragraph [0041] disclosing “modular on-cart device (‘MOD’) 200 [i.e., sensor unit]” and “the MOD 200 may be attached to the frame 30…by various attachment means”). 
	
Claim 13-
Brice discloses a method of creating an item list comprising:
	the portable user device can receive a wireless signal comprising identifying information of items from a transmitter of the sensor unit (Brice, see: paragraph [0045] disclosing “the correlation component is operably coupled to the inventory component and the MOD 200, such that as the inventory of the cart 10 is updated, the correlation component correlates the current inventory with the unique identity of the cart 10 [i.e., a container identifier coupled to the portable item container] and stores the correlation (preferably in the MOD 200)” and “ MOD 200 may wirelessly communicate the correlation of the inventory and the unique identity of the cart 10. The correlation component may be further operably coupled to the location component, such that the correlation component may correlate the inventory, the unique identity, and the location of the through wireless [i.e., the sensor unit to the portable device so that the portable device can receive wireless signal]”); 
detecting the identifying information from the items as the items are gathered by a shopper user and placed in the portable item container with a sensor of the sensor unit physically attached to the portable item container (Brice, see: paragraph [0069] disclosing “inventory component determines an inventory contained by the cart 10”; [0070] disclosing “the inventory component may comprise at least one basket RFID reader 227 [i.e., sensor]” and “the basket RFID reader 227…may be located anywhere on the basket 20 and/or base tray” and “RFID reader 227 may be located at other positions on the cart, for example located on the underside of the cart 10, secured by means of attachment [i.e., sensor unit physically attached to the portable item container] to, for example, the bottom 21 of the basket 20, or to the base tray 50”; and see: paragraph [0071] disclosing “As products are placed in the basket 20 and/or base tray 50, and identification information (including, in an embodiment, the product EPC…) is provided [i.e., detecting identifying information from items as the items are gathered]” and “information pertaining to the product placed in the basket, added to a running total of the products in the cart 10, etc.); 
wirelessly transmitting, with the transmitter of the sensor unit, the identifying information of the items to the portable user device  (Brice, see: paragraph [0045] disclosing “MOD 200 may wirelessly communicate the correlation of the inventory and the unique identity of the cart 10.”; and see: paragraph [0051] disclosing “a shopping list stored in a PDA, handheld computer [i.e., portable user device], mobile telephone or other electronic device may be downloaded to the MOD 200 through wireless [i.e., wirelessly transmit the identifying information of the items]”; and see:  in the basket 20 and/or base tray 50, and identification information (including, in an embodiment, the product EPC…) is provided” and “information pertaining to the product placed in the basket, added to a running total of the products in the cart 10 [i.e., identifying information to build an item list], etc.”);
processing a purchase of the content of the portable item container based on the plurality of items (Brice, see: paragraph [0048] disclosing “The shopping cart system may further comprise a shopping list component for listing one or more products of a consumer shopping list for purchase by the consumer”; and see: paragraph [0069] disclosing “convey the inventory and the shopping list to a Point of Sale 300 at the time of purchase” and “done wirelessly by the MOD 200”; and see: paragraph [0112] disclosing “the POS computer may initiate checkout services based on the products for purchase known to be in the cart 10”). 
Although Brice discloses a sensor unit that is attached to the portable item container, a sensor that is physically attached to the portable item container and configured to detect identifying information from items as they are gathered by a user, transmits the identifying information of the items to the portable user device to build an item list, and the container identifier coupled to the portable item container and 
recognizing, via a portable user device, a container identifier coupled to a portable item container, wherein the container identifier comprises information for pairing a sensor unit to the portable user device; 
the portable user device is holstered and/or stowed on a user using the portable item container and without the user having to handle the portable user device; 
but Thomas, however, does teach: 
recognizing, via a portable user device, a container identifier coupled to a portable item container, wherein the container identifier comprises information for pairing a sensor unit to the portable user device (Thomas, see: paragraph [0024] discloses “method may further comprise configuring the at least one processor to receive the information via wireless signal”; and see: paragraph [0052] discloses “A user pairs his device 102 to the container 100 by using the Cart app 402 to cause the device 102 to scan the barcode 110 [i.e., a container identifier recognizable by the portable user device] and to transmit the pairing information to the Cart Server 402.”) 
the portable user device is holstered and/or stowed on a user using the portable item container and without the user having to handle the portable user device (Thomas, see: [0043] discloses “methods enable the user of a device such as a mobile computer, a smartphone, a tablet computer, a smart watch, wearable computers [i.e., holstered or stowed on a user]”; and see: [0058] “Preferably, the items remain in the cart…The detectors and sensors transmit the detected-items information to the Cart Server, which in turn, transmits that information to the Cart App on the user’s device [i.e., without the user having to handle the Examiner’s note: The Examiner recognizes that the claim states “holstered and/or stowed” which under broadest reasonable interpretation could be interpreted to be ‘or’. As such, the Examiner is interpreting the claim to require that the device is holstered OR stowed.); 
This step of Thomas is applicable to the method of Brice, as they both share characteristics and capabilities, namely, they are directed to enhanced shopping cart systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brice to include the features of the portable user device is holstered and/or stowed on a user using the portable item container and without the user having to handle the portable user device; and that a container identifier coupled to the portable item container and recognizable by the portable user device, wherein the container identifier comprises information for pairing the sensor unit to the portable user device, as taught by Thomas.   One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice to improve the efficiency for shoppers by creating a more accurate experience (Thomas, see: paragraph [0042]).  
Although Brice does disclose that a transmitter does wirelessly transmit the identifying information of items to a user device in order to build an item list, and does disclose that there is a container identifier coupled to a portable item container that enables user device to receive a wireless signal with the identifying information of items, Brice does not particularly recite specific information regarding that the wireless signal is transmitted information directly to a user device.  Brice does not disclose: 
the portable user device can receive a wireless signal directly comprising information; 
wirelessly transmitting, the information directly to a portable user device; 
but Bhatia, however, does teach: 
the portable user device can receive a wireless signal directly comprising information (Bhatia, see: paragraph [0021] teaching “wireless system for processing restaurant service transactions” and “one or more patron wireless devices 106” and “wireless communication means such as a transceiver, for communicating directly with wireless devices, such as smart phones over short distances” and “Patron order data may comprise items on a restaurant’s interactive menu, displayed on the patron wireless device, ordered by one or more patrons at a table, as well as the price of each ordered item”; and see: paragraph [0022] teaching “transceiver (transmitter/receiver) to transmit information to the patron wireless device 106 and to receive information from the wireless device 106”). 
wirelessly transmitting, the information directly to a portable user device (Bhatia, see: paragraph [0021] teaching “wireless system for processing restaurant service transactions” and “one or more patron wireless devices 106” and “wireless communication means such as a transceiver, for communicating directly with wireless devices, such as smart phones over short distances” and “Patron order data may comprise items on a restaurant’s interactive menu, displayed on the patron wireless device, ordered by one or more patrons at a table, as well as the price of each ordered item”).  
This step of Bhatia is applicable to the method of Brice, as they both share characteristics and capabilities, namely, they are directed to commercial transactions in a retail environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 14, claim 14 is directed to a method. Claim 14 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a system. Claim 14 is therefore rejected for the same reasons as set forth above for claim 2.  

Regarding claim 16, claim 16 is directed to a method. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 4 which is directed towards a system. Claim 16 is therefore rejected for the same reasons as set forth above for claim 4.  

Regarding claim 19, claim 19 is directed to a method. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 7 which is directed towards a system. Claim 19 is therefore rejected for the same reasons as set forth above for claim 7.  


Claim 21-
Brice in view of Thomas and Bhatia teach the method of claim 13 as described above.
Brice does not explicitly disclose further comprising: 
authenticating with the user device prior to transmitting the identifying information of the item. 
Thomas, however, does teach: 
authenticating with the user device prior to transmitting the identifying information of the item (Thomas, see: ([0052] “A unique barcode 110 [i.e., a container identifier] and RFID tag 104 is affixed to each shopping container 100, such as a shopping cart or basket, and the barcode 110 and RFID tag 104 information associated with each container 100 is stored”  and “A user pairs his device 102 to the container 100 by using the Cart app 402 [i.e., authenticating with the user device] to cause the device 102 to scan the barcode 110 and to transmit the pairing information to the Cart Server 402”).  
This step of Thomas is applicable to the method of Brice, as they both share characteristics and capabilities, namely, they are directed to enhanced shopping cart systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brice to include the features authenticating with the user device prior to transmitting the identifying information of the item, as taught by Thomas.   One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice to improve the efficiency for shoppers by creating a more accurate experience (Thomas, see: paragraph [0042]).  

Claim 23-
Brice in view of Thomas and Bhatia teach the shopping apparatus of claim 1 as described above.
Brice further discloses: 
wherein the container identifier comprises a string of characters configured to be entered into the portable user device via a shopping application to allow the portable user device to decide the identifying information from the sensor unit (Brice, see: paragraph [0045] disclosing “the correlation component is operably coupled to the inventory component and the MOD 200, such that as the inventory of the cart 10 is updated, the correlation component correlates the current inventory with the unique identity of the cart 10 [i.e., a container identifier coupled to the portable item container] and stores the correlation (preferably in the MOD 200)”; and see: paragraph [0111] disclosing “scan a bar code on the particular cart that uniquely identifies the cart and correlate the bar code with the serial or identification number”) 

Claim 24-
Brice in view of Thomas and Bhatia teach the method of claim 13 as described above.
Brice further discloses: 
wherein the container identifier comprises a string of characters configured to be entered into the portable user device via a shopping application to allow the portable user device to decode the identifying information from the sensor unit (Brice, see: paragraph [0045] disclosing “the correlation component is operably coupled to the inventory component and the MOD 200, such that as the inventory of the cart 10 is updated, the correlation component correlates the current inventory with the unique identity of the cart 10 [i.e., a container identifier coupled to the portable item container] and stores the correlation (preferably in the MOD 200)”; and see: paragraph [0111] disclosing “scan a bar code on the particular cart that uniquely identifies the cart and correlate the bar code with the serial or identification number”). 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brice, D., et al., in view of Thomas, A., et al., Smith, T., Bhatia, S., and Perret, E., et al. (PGP No. US 2015/0102105).  

Claim 3-
Brice in view of Thomas and Bhatia teach the shopping apparatus of claim 1 as described above.
Brice further discloses: 
wherein the sensor being configured to detect the identifying information of the items (Brice, see: paragraph [0069] disclosing “inventory component determines an inventory contained by the cart 10”; [0070] disclosing “the inventory component may comprise at least one basket RFID reader 227 [i.e., sensor]” and “the basket RFID reader 227…may be located anywhere on the basket 20 and/or base tray” and “RFID reader 227 may be located at other positions on the cart, for example located on the underside of the cart 10, secured by means of attachment [i.e., sensor unit physically attached to the portable item container] to, for example, the bottom 21 of the basket 20, or to the base tray 50”; and see: paragraph [0071] disclosing “As products are placed in the basket 20 and/or base tray 50, and identification information (including, in an embodiment, the product EPC…) is provided [i.e., detect identifying information from items as the items are gathered]” and “information pertaining to the product placed in the basket, added to a running total of the products in the cart 10, etc.”). 
Although Brice discloses that the sensor detects the information of the items, Brice does not explicitly disclose that the detection of the items is based on an ink pattern applied to each item. Brice does not disclose: 
the sensor to detect identifying information of the items is based on a conductivity of a conductive ink pattern applied to each of the items.

the sensor to detect identifying information of the items is based on a conductivity of a conductive ink pattern applied to each of the items (Smith, see Col. Col. 3, ll. 23-46 teaches “customer may scan products such as optically scanning…”; and see Col. 4-5, ll. 64-67 and 1-11 “barcode may represent data by varying the widths and spacings of parallel…”). 
This step of Smith is applicable to the system of Brice, as they both share characteristics and capabilities, namely, they are directed to shopping with electronic portable devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brice that includes the sensor detecting information of the items, by combining a sensor that detects the information based on an ink pattern, as taught by Smith..  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Brice in order to provide a more efficient checkout experience of a user (Smith, see at least: Col. 3). 
Although Brice discloses that the sensor detects information of the items, and Smith teaches that the sensor detects information of the items based on an ink pattern, but they do not disclose or teach that the there is a voltage meter and voltage interpreter, the voltage meter being configured to detect identifying information based on a conductivity of a conductive ink pattern. Brice does not teach: 
a voltage meter and a voltage interpreter, the voltage meter being configured to detect the identifying information based on a conductivity.  
but Perret, however, does teach: 
a voltage meter and a voltage interpreter, the voltage meter being configured to detect the identifying information based on a conductivity (Perret, see paragraph [0076] “optical code is formed at least partially by printing an electronically conductive ink” and see paragraph [0082] “electromagnetic signature may be read,…with the optical code” and “reader includes a device for both transmitting and receiving electromagnetic radiation”).  
This step Perret is applicable to the system of Brice, as they both share characteristics and capabilities, namely, they are directed to item identification.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Brice, to a voltage meter and a voltage interpreter, configured to detect the identifying information based on a conductivity, as taught by Perret.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice in order to better identify and authenticate items (see paragraph [0022] of Perret).  

Regarding claim 15, claim 15 is directed to a method. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 3 which is directed towards a system. Claim 15 is therefore rejected for the same reasons as set forth above for claim 3.  



Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brice, D., et al., in view of Thomas, A., et al., Fan, G., et al., Bhatia, S., and Perret, E., et al. (PGP No. US 2015/0102105).  

Claim 6-
Brice in view of Thomas and Bhatia teach the shopping apparatus of claim 1 as described above.
Brice does not disclose: 

wherein the container identifier comprises a pattern readable by a user device, 
but Thomas, however, does teach: 
wherein the container identifier comprises a pattern readable by a user device (Thomas, see: paragraph [0052] “A unique barcode 110 [i.e., a container identifier] and RFID tag 104 is affixed to each shopping container 100, such as a shopping cart or basket, and the barcode 110 and RFID tag 104 information associated with each container 100 is stored”  and “A user pairs his device 102 to the container 100 by using the Cart app 402 to cause the device 102 to scan the barcode 110 [i.e., a container identifier recognizable by the portable user device] and to transmit the pairing information to the Cart Server 402.” And “In the example of a shopping cart, when the cart is within the range to be identified, the RFID reader 106, 406 reads the RFID tag 104 on the cart, and transmits the cart’s tag information to the Cart Server 404.”).  
This step of Thomas is applicable to system of Brice, as they both share characteristics and capabilities, namely, they are directed to enhanced shopping cart systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Brice does not disclose: 
a pattern readable by a touch screen, 
but Fan, however, does teach:
a pattern readable by a touch screen (Fan, see paragraph [0034] “Shopping assistant application 104 hosted on client device 102 may be configured to then access or receive the purchase opportunities transmitted to server 110…enable the user of client device 102…choose one or more of the purchase opportunities or modify the shopping list 106…Payment may be processed via software programs…on client device 102”; and see paragraph [0038] “Client device…touch pad” of Fan). 
 This step of Fan is applicable to the apparatus of Brice as they both share characteristics and capabilities, namely, they are directed to shopping with electronic portable devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brice to provide touch screen of the user, as taught by Fan.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice in order to provide a more efficient shopping experience of a user in an interactive shopping situation (see paragraphs [0004]-[0006] of Fan). 
Neither Brice nor Thomas disclose or teach: 
a conductive ink pattern; 
Perret, however, does teach a conductive ink pattern r (see paragraph [0076] “optical code is formed at least partially by printing an electronically conductive ink” and see paragraph [0082] “electromagnetic signature may be read,…with the optical code” of Perret).  
This step Perret is applicable to the system of Brice as they both share characteristics and capabilities, namely, they are directed to item identification.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Brice to provide the reading of  item information based on the conductivity of ink on the item as taught by Perret.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice in view of Fan in order to better identify and authenticate items (see paragraph [0022] of Perret).  

Regarding claim 18, claim 18 is directed to a method. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 6 which is directed towards a system. Claim 18 is therefore rejected for the same reasons as set forth above for claim 6. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brice, D., et al., in view of Thomas, A., et al., Bhatia, S., and Bucherer-Klingler, D., et al. (PGP No. US 2018/0173909 A1).  

Claim 10-
Brice in view of Thomas and Bhatia teach the shopping apparatus of claim 1 as described above.
Brice does not explicitly disclose: 
wherein the identifying information of an item is not stored on the sensor unit after transmission.
Although Brice does disclose identifying information of an item, Brice does not explicitly disclose that the identifying information of an item is not stored on the sensor unit after transmission. Bucherer-Klingler, however, does teach:
wherein the identifying information of an item is not stored on the sensor unit after transmission (Bucherer-Klingler, see: [0026] teaches “sensor units may also include memory that acts as a buffer for messages indicating a detected event to be sent to a server.” And “events can be transmitted over the network, the messages may be buffered until network connectivity is restored or there is available network bandwidth for a message.”; and also see:  [0027] teaches “Such an RFID system may be used for any of a number of purposes. Some RFID systems are used to track one or more objects by tracking a tag attached to an object, where the tag contains electronically stored information that uniquely identifies the tag, and, by associating a specific tag to an object,”; and also see: [0054] teaches “One or more stored tag detection signals to remove from one or more tag signal 
This step Bucherer-Klingler is applicable to the apparatus of Brice, as they share characteristics and capabilities, namely, they are directed to sensor data collection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brice, by combining the identifying information of an item that is not stored on the sensor after the transmission, as taught by Bucherer-Klingler.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice to provide an efficient way to track sensor information for a plurality of objects (see at least: [0022]-[0027] of Bucherer-Klingler).  


Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brice, D., et al., in view of Thomas, A., et al., Bhatia, S., and Clapper, E. (PGP No. US 2002/0167916 A1). 

Claim 12-
Brice in view of Thomas and Bhatia teach the shopping apparatus of claim 1 as described above.
Brice does not explicitly disclose:
wherein the sensor unit is detachable from the portable item container. 
but Clapper, however, does teach:
wherein the sensor unit is detachable from the portable item container (Clapper, see: [0015] teaches PDA 10, may include a housing 12 with a display”; and see: [0016] teaches “housing 12 is a bar code scanner 18”; and see: [0043] teaches “The PDA 10…attaches to the handle 108 of the shopping cart 100…PDA 10 may be removable [i.e., detachable] attached to existing shopping cart 100” of Clapper).  
This step of Clapper is applicable to the apparatus of Brice, as they share characteristics and capabilities, namely, they are directed to digital shopping.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brice, to provide a sensor unit that is detachable from the portable item container, as taught by Clapper. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice in order to provide a more convenient shopping experience for customers in retail environment (see paragraph [0005] of Clapper).  





Claim 22-
Brice discloses a sensor device comprising:
a sensor physically attached to a portable item container and configured to detect identifying information from items as the items are gathered by a user and placed in the portable item container (Brice, see: paragraph [0069] disclosing “inventory component determines an inventory contained by the cart 10”; [0070] disclosing “the inventory component may comprise at least one basket RFID reader 227 [i.e., sensor]” and “the basket RFID reader 227…may be located anywhere on the basket 20 and/or base tray” and “RFID reader 227 may be located at other positions on the cart, for example located on the underside of the cart 10, secured by means of attachment [i.e., sensor unit physically attached to the portable item container] to, for example, the bottom 21 of the basket 20, or to the base tray 50”; and see: paragraph [0071] disclosing “As products are placed in the basket 20 and/or base tray 50, and identification information (including, in an embodiment, the product EPC…) is provided [i.e., detect identifying information from items as the items are gathered]” and “information pertaining to the product placed in the basket, added to a running total of the products in the cart 10, etc.”);
a transmitter configured to wirelessly transmit the identifying information of the items to a portable user device configured to use the identifying information (Brice, see: paragraph [0045] disclosing “MOD 200 may wirelessly communicate the correlation of the inventory and the unique identity of the cart 10.”; and see: paragraph [0051] disclosing “a shopping list stored in a PDA, handheld computer [i.e., portable user device], mobile telephone or other electronic device may be downloaded to the MOD 200 through wireless [i.e., wirelessly transmit the identifying information of the items]”; and see: paragraph [0070] disclosing “basket RFID reader 227…in conjunction with the MOD 200 [i.e., pairing the sensor unit]”; and see: paragraph [0071] disclosing “As products are placed in the basket 20 and/or base tray 50, and identification information (including, 10 [i.e., identifying information to build an item list], etc.”); and
a container identifier coupled to the portable item container so that the portable user device can receive a wireless signal from the transmitter, comprising the identifying information of the items, and wherein the plurality of items is used to process a purchase of content of the portable item container (Brice, see: paragraph [0045] disclosing “the correlation component is operably coupled to the inventory component and the MOD 200, such that as the inventory of the cart 10 is updated, the correlation component correlates the current inventory with the unique identity of the cart 10 [i.e., a container identifier coupled to the portable item container] and stores the correlation (preferably in the MOD 200)” and “ MOD 200 may wirelessly communicate the correlation of the inventory and the unique identity of the cart 10. The correlation component may be further operably coupled to the location component, such that the correlation component may correlate the inventory, the unique identity, and the location of the cart”; and see: paragraph [0051] disclosing “a shopping list stored in a PDA, handheld computer [i.e., portable user device], mobile telephone or other electronic device may be downloaded to the MOD 200 through wireless [i.e., the sensor unit to the portable device so that the portable device can receive wireless signal]”); and
Although Brice discloses a sensor unit that is attached to the portable item container, a sensor that is physically attached to the portable item container and configured to detect identifying information from items as they are gathered by a user, transmits the identifying information of the items to the portable user device to build an item list, and the container identifier coupled to the portable item container and comprises information for the sensor unit to the portable user device so that the portable device can receive a wireless signal from the transmitter, comprising the 
recognizable by the portable user device, wherein the container identifier comprises information for pairing a sensor to the portable user device; 
the portable user device is holstered and/or stowed on a user using the portable item container and without the user having to handle the portable user device; 
but Thomas, however, does teach: 
recognizable by the portable user device, wherein the container identifier comprises information for pairing a sensor to the portable user device (Thomas, see: paragraph [0024] discloses “method may further comprise configuring the at least one processor to receive the information via wireless signal”; and see: paragraph [0052] discloses “A user pairs his device 102 to the container 100 by using the Cart app 402 to cause the device 102 to scan the barcode 110 [i.e., a container identifier recognizable by the portable user device] and to transmit the pairing information to the Cart Server 402.”) 
the portable user device is holstered and/or stowed on a user using the portable item container and without the user having to handle the portable user device (Thomas, see: [0043] discloses “methods enable the user of a device such as a mobile computer, a smartphone, a tablet computer, a smart watch, wearable computers [i.e., holstered or stowed on a user]”; and see: [0058] “Preferably, the items remain in the cart…The detectors and sensors transmit the detected-Examiner’s note: The Examiner recognizes that the claim states “holstered and/or stowed” which under broadest reasonable interpretation could be interpreted to be ‘or’. As such, the Examiner is interpreting the claim to require that the device is holstered OR stowed.); 
This step of Thomas is applicable to the system of Brice, as they both share characteristics and capabilities, namely, they are directed to enhanced shopping cart systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brice to include the features of the portable user device is holstered and/or stowed on a user using the portable item container and without the user having to handle the portable user device; and that a container identifier coupled to the portable item container and recognizable by the portable user device, wherein the container identifier comprises information for pairing the sensor unit to the portable user device, as taught by Thomas.   One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brice to improve the efficiency for shoppers by creating a more accurate experience (Thomas, see: paragraph [0042]).  
Although Brice does disclose that a transmitter does wirelessly transmit the identifying information of items to a user device in order to build an item list, and does disclose that there is a container identifier coupled to a portable item container that enables user device to receive a wireless signal with the identifying information of items, Brice does not particularly recite specific information regarding that the wireless signal is transmitted information directly to a user device.  Brice does not disclose: 
a transmitter configured to wirelessly transmit information directly to a portable user device; 
the portable user device can receive a wireless signal directly from the transmitter comprising information; 
but Bhatia, however, does teach: 
a transmitter configured to wirelessly transmit information directly to a portable user device (Bhatia, see: paragraph [0021] teaching “wireless system for processing restaurant service transactions” and “one or more patron wireless devices 106” and “wireless communication means such as a transceiver, for communicating directly with wireless devices, such as smart phones over short distances” and “Patron order data may comprise items on a restaurant’s interactive menu, displayed on the patron wireless device, ordered by one or more patrons at a table, as well as the price of each ordered item”).  
the portable user device can receive a wireless signal directly from the transmitter comprising information (Bhatia, see: paragraph [0021] teaching “wireless system for processing restaurant service transactions” and “one or more patron wireless devices 106” and “wireless communication means such as a transceiver, for communicating directly with wireless devices, such as smart phones over short distances” and “Patron order data may comprise items on a restaurant’s interactive menu, displayed on the patron wireless device, ordered by one or more patrons at a table, as well as the price of each ordered item”; and see: paragraph [0022] teaching “transceiver (transmitter/receiver) to transmit information to the patron wireless device 106 and to receive information from the wireless device 106”). 

Although Brice discloses a sensor device is affixed to a portable item container, Thomas does not explicitly disclose that the sensor device is attached with a fastener to the portable item container.  Clapper, however, does teach:
a fastener for attaching the sensor device to the portable item container (see paragraph [0043] “the PDA 10 may be adjustably connected to a shopping cart 100…may include a bracket 109 that pivotally connects to a flange 111 on a bracket 106 which attaches to the handle 108 of the shopping cart…” of Clapper).  
This step of Clapper is applicable to system of Brice, as they both share characteristics and capabilities, namely, they are directed to digital shopping experiences.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brice, to provide a sensor that has a bracket to attach to the portable item container, as taught by Clapper. One of ordinary skill in the art before the effective filing date of the claimed .  

Response to Arguments 
With respect to the rejections made under 35 U.S.C. 103 filed on 10 June 2021, the Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The Examiner is relying on Bhatia to disclose the amended limitations. The new grounds of rejection have been necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Joseph, B., et al. (PGP No. US 2015/0206121 A1), describes a shopping cart that includes a product sensor and a processor that can read the product information of products placed in the cart. 
Kwon, S. (PGP No. US 2006/0253290 A1), disclose an electronic commerce system that uses cameras, item specific codes and transmission between terminals and a serer by a wireless transmission such as RF, to identify the item information for users. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 ASHLEY PRESTON whose telephone number is (571)-272-4399.  The examiner can normally be reached on Monday through Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D.P./Examiner, Art Unit 3625        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625